I respectfully dissent from opinion and judgment of the principal opinion with respect to appellant's second assignment of error. It is therein concluded that the twenty-minute observation period requirement must be fulfilled by one police officer, i.e., the separate observation periods of two or more officers may not be stacked. I find no such requirement that one officer must observe the defendant for the full twenty minutes.
The twenty-minute requirement is set forth on the B.A.C. Verifier Test Report Form and reads as follows: "Observe Subject for twenty minutes prior to testing to prevent oral intake of any material." As specifically set forth, the purpose of the twenty minutes is to prevent the suspect from orally ingesting any substances which might affect the test results. State v.Drake (Sept. 20, 1988), Defiance App. No. 4-86-10, unreported, 1988 WL 100622; State v. Hills (July 26, 1988), Montgomery App. No. 10821, unreported, 1988 WL 79317; Fairborn v. Hoffman (July 2, 1985), Greene App. No. 84-CA-71, unreported, 1985 WL 8734. Since the sole purpose of the requirement is to prevent ingestion of any substance, the observation could be done by several officers. This conclusion is not a novel one. SeeState v. Camper (July 10, 1991), Wyandot App. No. 16-91-3, unreported, 1991 WL 128231; State v. Davis (Dec. 19, 1978), Hancock App. No. 5-78-10, unreported. In the case at bar, there was sufficient evidence presented from which the lower court could properly conclude that appellant was under observation for the entire twenty-minute observation period either by the arresting officer or the officer who performed the B.A.C. verifier test. *Page 111 
I would further note that appellant did not testify at the suppression hearing, and, thus, there was no evidence that appellant ingested anything during the twenty minutes. Under such circumstances, several courts of appeals have held that failure to strictly comply with the twenty-minute requirement goes to the weight of the breathalyzer results rather than their admissibility. See, e.g., State v. Brown (1975), 49 Ohio App.2d 104, 3 O.O.3d 161, 359 N.E.2d 706; State v. Ernst (July 18, 1986), Fulton App. No. F-85-15, unreported, 1986 WL 7875;Hoffman, supra; Bellbrook v. Kyne (July 26, 1984), Greene App. No. 83 C.A. 102, unreported, 1984 WL 5391. For all of the foregoing reasons, I would hold that the breathalyzer results were admissible and affirm the judgment of the court below.